Dissenting Opinion by
Judge Barbieri :
Regretably, I must dissent.
While it is undisputably true that an employee’s failure to properly report the reasons for his or her failure to report to work pursuant to an established company policy can constitute disqualifying willful *501misconduct, Azar v. Unemployment Compensation Board of Review, 34 Pa. Commonwealth Ct. 23, 382 A.2d 995 (1978), “absenteeism, where justified or where properly reported according to company policy, while still a legitimate basis for discharge does not constitute willful misconduct. ...” Penn Photomounts, Inc. v. Unemployment Compensation Board of Review, 53 Pa. Commonwealth Ct. 407, 410, 417 A.2d 1311, 1313 (1980) (emphasis added). Accordingly, we have held in failure to report cases that the employer, who has the burden of proving willful misconduct, must establish (1) the existence of a company reporting policy and (2) the claimant’s failure to follow that policy. See Penn Photomounts, Inc.; Unemployment Compensation Board of Review v. Blouse, 23 Pa. Commonwealth Ct. 66, 350 A.2d 220 (1976). "When the employer has failed to establish such a formal reporting procedure, Blouse, or has acquiesced in a reporting procedure contrary to the company’s written policy, Penn Photomounts, Inc., we have affirmed the award of unemployment compensation benefits.
Here, the record shows that at the referee’s hearing the employer simply introduced evidence of various suspensions the claimant had received while working at the plant for various infractions of the company’s rules. None of these suspensions were for the failure to call in an absence, however, and only one of the suspensions was for “not showing up for work[,] ” a suspension the claimant received after a November 1, 1980 absence. While the claimant did testify before the referee that he had been told after his November 1980 suspension to call in his absences, he further testified that he then informed his supervisor that he did not have a car or telephone and was then told to simply do his best. The employer did not dispute this testimony, and the only other evidence presented concerning employer’s absence reporting policy was the *502testimony of the claimant, his supervisor, and Ms foreman to the effect that the claimant, on two occasions subsequent to the November, 1980 suspension, had not been reprimanded for not calling in Ms absences, and had in fact been supplied with company transportation to work.
While the record shows that the claimant was not a model employee, the stated reason for his discharge, the only reason considered by the unemployment compensation authorities below, and the only reason we may consider here, was Ms alleged failure to follow his employer’s absence reporting procedures. Since, the record, in my view, could only support a finding that the claimant’s actions were consistent with his employer’s absence reporting .policy, I would reverse.